                       IN THE UNITED STATES DISTRICT COURT
 1
                         FOR THE DISTRICT OF PUERTO RICO
 2
                                             )
     UNITED STATES OF AMERICA,               )
 3
                                             )
                  Plaintiff,                 )
 4
                                             ) Case No.: 16-591(GAG)
           v.                                )
 5
                                             )
     BLANCA CALO-VAZQUEZ                     )
 6
                                             )
                  Defendant,                 )
 7

 8
                                     NOTICE OF APPEAL
 9

10   TO THE HONORABLE COURT
     HON. GUSTAVO A GELPI
11   CHIEF, US DISTRICT COURT JUDGE
12
           COMES NOW the Mrs. BLANCA CALO-VAZQUEZ, represented by the
13
     undersigned, and before this Honorable Court states that notice is hereby given that
14
     defendant appeals to the United States Court of Appeals for the First Circuit from a
15

16   final judgment entered on December 13, 2018.

17         IN VIEW OF THE FOREGOING, WE REQUEST THAT THIS REQUEST BE
18
     NOTED.
19
           Respectfully submitted,
20

21
           IN SAN JUAN, PUERTO RICO, DECEMBER 19, 2018.
22
                                           S/RAYMOND L. SANCHEZ MACEIRA
23                                         RAYMOND L. SANCHEZ MACEIRA
24
                                           USDC: 211405
                                           361 DEL PARQUE STREET
25                                         COND. MAGDALENA TOWER SUITE 203
                                           SAN JUAN P.R 00912
26                                         TEl 721-3370/ FAX 721-4706


                       BLANCA CALO-VAZQUEZ, 16-591(GAG), Page 1
                                 CERTIFICATE OF SERVICE
 1

 2          I HEREBY CERTIFY: That on December 19, 2018, I electronically filed the

 3   foregoing with the clerk of the court using CM/ECF system which will send
 4
     notification of such filing to the following: Assistant United States Attorney in charge
 5
     of the case.
 6
            In San Juan P.R. December 19, 2018.
 7

 8
                           S/RAYMOND L. SANCHEZ MACEIRA
 9                        RAYMOND L. SANCHEZ MACEIRA, ESQ.
                                      USDC NO. 211405
10                             COUNSEL FOR DEFENDANT
                                     361 DEL PARQUE
11
                             MAGDALENA TOWER SUITE 203
12                                 SAN JUAN, P.R. 00912
                           Tel. (787)721-3370/ FAX (787)721-4706
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                        BLANCA CALO-VAZQUEZ, 16-591(GAG), Page 2
